Name: Commission Regulation (EEC) No 2108/89 of 13 July 1989 derogating from Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 89 Official Journal of the European Communities No L 201 /23 COMMISSION REGULATION (EEC) No 2108/89 of 13 July 1989 derogating from Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 15 (2) thereof, Whereas, by Commission Regulation (EEC) No lb30/89 (J), import licences for high-quality fresh, chilled or frozen beef and veal originating in or coming from the United States of america and Canada^ were issued in respect of the second quarter of 1989 ; whereas, owing to developments in contacts with one of those supplier countries with a view to finding a solution enabling the suspension of imports of meat from that country to be lifted, the term of validity of those import licences should be extended ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 (b) of Commission Regulation (EEC) No 2377/80 (4), the term of validity of import licences issued under Regulation (EEC) No 1030/89 is hereby extended to 11 August 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1989. For the Commission Ray MAC SHARRY Member of the Commission ( (  ) OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43 . (') OJ No L 110, 21 . 4. 1989, p. 19. (4) OJ No L 241 , 13 . 9. 1980, p. 5.